In a family offense proceeding pursuant to Family Court Act article 8, the petitioner appeals from an order of the Family Court, Queens County (Jolly, J.), dated July 19, 2012, which, after a hearing, in effect, denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
“A family offense must be established by a fair preponderance of the evidence” (Matter of Saldivar v Cabrera, 109 AD3d 831, 831 [2013]; see Family Ct Act § 832; Matter of Bazante v Bazante, 107 AD3d 707, 707 [2013]). “The determination of whether a family offense was committed is a factual issue to be resolved by the Family Court, and that court’s determination regarding the credibility of witnesses is entitled to great weight on appeal unless clearly unsupported by the record” (Matter of Saldivar v Cabrera, 109 AD3d at 832; see Matter of Winfield v Gammons, 105 AD3d 753, 754 [2013]). Here, the Family Court was presented with sharply conflicting testimony as to whether the respondent committed the family offenses at issue. The Family Court’s determination that the petitioner failed to establish that a family offense was committed against her was based on its credibility assessments, and is supported by the record (see Matter of Sepulveda v Perez, 90 AD3d 1057, 1058 [2011]; Matter of Richardson v Richardson, 80 AD3d 32, 44 [2010]). Accordingly, we decline to disturb the Family Court’s determination. Skelos, J.E, Dickerson, Cohen and Hinds-Radix, JJ., concur.